                         IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION, AKRON


       IN THE MATTER OF:             )                        CASE NO.17-50236
                                     )
       LOUIS ANTHONY TELERICO        )
                                     )                        CHAPTER 7
                                     )
                                     )                        JUDGE ALAN M. KOSCHIK
       Debtor                        )
       ______________________________)


         TRUSTEE’S APPLICATION TO EMPLOY SCOTT TINLIN OF PLATINUM
                       REAL ESTATE AS OF APRIL 18, 2019


               Now comes Kathryn A. Belfance (“Trustee”), the duly appointed Trustee of the

       above named Debtor’s estate, by and through counsel, and respectfully moves this

       Court for an Order Nunc Pro Tunc employing Scott Tinlin of Platinum Real Estate

       (“Realtor”) for the purpose of selling Debtor’s real estate known as Barrington 2, Lot

       133, .091 acres of vacant land.

       1.      Trustee states that prior to her appointment as such Trustee in the case, the

       Debtor engaged the services of Scott Tinlin of Platinum Real Estate for the purpose of

       selling the aforesaid real estate.

       2.      Trustee states that said Realtor is well qualified to render the foregoing services.

       Trustee states that the aforesaid Realtor’s commission shall not exceed the

       commercially reasonable and standard amount of 6.25% of the total purchase price.

       Trustee further states that aforesaid Realtor has no interest adverse to that of the Trustee




17-50236-amk    Doc 288      FILED 11/20/19       ENTERED 11/20/19 15:36:07            Page 1 of 4
       or the Debtor’s estate and is a disinterested person within the meaning of 11 U.S.C.

       §101(14).

       3.      Trustee states that she believes that neither Realtor, nor any person with whom

       Realtor is associated, is a relative by blood or marriage of any Bankruptcy Judge of the

       Northern District of Ohio or the United States Trustee for this region, and that he is not

       now nor has he ever been so connected with any such Judge as to render his

       appointment or the Court’s approval of his employment as Realtor in the above-

       captioned matter improper pursuant to Bankruptcy Rule 5002.

       4.      Trustee states that she believes that Realtor was not, and is not presently

       connected with the debtor, creditors or any other party in interest or their respective

       attorneys and/or accountants in the present matter, including Trustee.

       5.      Further, Trustee states that this Application is to fully disclose to the Court

       matters that might be considered by any party to create any issue or claim of conflict or

       lack of being a disinterested party, as to Realtor, and to disclose to the Court that the

       only fees and expenses to be paid to Applicant shall be those allowed pursuant to order

       of this Court, with none of such fees or expenses to be shared with third parties, other

       than the members or associates of Applicant’s real estate company, and other than those

       fees which are customarily shared with other agents who have been involved with the

       sale of the real estate at issue.

       6.      Said appointment of employment fees are as follows: the total commission paid

       to Realtor shall not exceed 6.25% of the gross sales price. Said expenses are as follows:

       Fair and reasonable reimbursement for items of expense, which include but are not

       limited to: print and electronic advertising, “walk throughs” and/or other visits to the




17-50236-amk    Doc 288       FILED 11/20/19      ENTERED 11/20/19 15:36:07             Page 2 of 4
       property, circulars or other such notices of sale, postage, execution of pertinent

       documents, and other such out-of-pocket expenses incurred by Platinum Real Estate or

       its representatives.

       7.      Trustee states that the within Application has been served upon the Office of the

       United States Trustee as required by the Court.

               WHEREFORE, Trustee requests that she be authorized to adopt as her own the

       listing contract entered into between the debtor and thus employ Scott Tinlin of

       Platinum Real Estate as her Realtor to render service in the areas described above with

       compensation to be paid as an administrative expense at such amounts as the Court may

       hereafter determine and allow.



                                                             Respectfully Submitted:


                                                             /s/ Kathryn A. Belfance
                                                             KATHRYN A. BELFANCE
                                                             Registration No. 0018035
                                                             Chapter 7 Trustee
                                                             50 S. Main Street, 10th Floor
                                                             Akron, Ohio 44308
                                                             (330) 434-3000
                                                             (330) 434-9220
                                                             kb@rlbllp.com




17-50236-amk    Doc 288       FILED 11/20/19     ENTERED 11/20/19 15:36:07             Page 3 of 4
                                    CERTIFICATE OF SERVICE

               I hereby certify that on this 20th day of November 2019, a true and correct copy
       of the foregoing Application to Appoint Realtor Nunc Pro Tunc was served as follows:

       Via the Court’s Electronic Case Filing System on these entities and individuals who are
       listed on the Court’s Electronic Mail Notice List:

       Office of the U.S. Trustee
       Susan J. Lax, at susan.lax@hotmail.com
       Frederic P. Schwieg, at fschwieg@schwieglaw.com
       Todd A. Atkinson, at tatkinson@ulmer.com
       Philip Leonard Bednar, at philip.l.bednar@usdoj.gov
       Bryan J. Farkas, at bjfarkas@vorys.com
       Scott D. Fink, at ecfndoh@weltman.com
       Stephen R. Franks, at amps@manleydeas.com
       Bryan T. Kostura, at bkostura@mcglinchey.com
       Allison Manayan, at amanayan@portageco.com
       Michael J. Occhionero, at mjocolpa@sbcglobal.net
       James W. Sandy, at jsandy@mcglinchey.com
       Richard P. Schroeter, at rschroeter@amer-collect.com
       David J. Sternberg, at djsternberg@ameritech.net
       Joshua Ryan Vaughan, at jvaughan@amer-collect.com
       Steven L. Wasserman, at swasserman@westonhurd.com
       Maria D. Giannirakis, ust06 maria.d.giannirakis@usdoj.gov
       Scott R. Belhorn, ust35 Scott.R.Belhorn@usdoj.gov
       Kathryn A. Belfance, Trustee, at kb@rlbllp.com

       And by regular U.S. mail, postage prepaid, on:

       Louis Anthony Telerico, Debtor, P.O. Box 928, Aurora, OH 44202
       Also served at 545 Bristol Dr., Aurora, OH 44202
       Christopher J. Niekamp, 23 S. Main Street, Akron, OH 44308
       Platinum Real Estate, 10 Public Square Drive, Willoughby, OH 44094

                                                    /s/ KATHRYN A. BELFANCE
                                                    KATHRYN A. BELFANCE (0018035)
                                                    Chapter 7 Trustee
                                                    Registration No. 0018035
                                                    50 S. Main Street, 10th Floor
                                                    Akron, OH 44308
                                                    (330) 434-3000, telephone
                                                    (330) 434-9220, fax
                                                    kb@rlbllp.com




17-50236-amk   Doc 288      FILED 11/20/19      ENTERED 11/20/19 15:36:07           Page 4 of 4
